DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below to correct minor typographical error. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 of the application have been amended as follows: 

1. (Currently amended) A provider network, comprising:
two or more regional networks each comprising: 
one or more virtual private networks each including one or more virtual machines executing 
a control plane implemented by one or more devices that performs network configuration and management for its respective regional network; and 
an inter-region coordinator (IRC) service comprising one or more IRC servers; 
wherein the control plane of a first regional network of the two or more regional networks further performs: 
receive an inter-region peering request from a customer for a first virtual private network on the first regional network via a peering application programming interface (API) of the first regional network, wherein the inter-region peering request specifies a second virtual private network on a second regional network of the two or more regional networks; and 
generate a create peering record in an inter-region work log on the first regional network for the inter-region peering request; 
wherein one of the IRC servers on the first regional network performs: 
obtain the create peering record for the inter-region peering request from the inter-region work log on the first regional network via an API to the inter-region work log; 
send the create peering record to the control plane of the second regional network according to an API to the control plane of the second regional network; 
receive a response to the inter-region peering request indicated by the create peering record from the second regional network, wherein the response indicates that the inter-region peering request is pending acceptance; and 
send the response to the inter-region peering request to the control plane of the first regional network via an API to the control plane of the first regional network.

Response to Arguments
Applicant’s amendments filed 1/27/2021 have been fully considered and are persuasive.  The rejection of claims 1-6 under 35 U.S.C. have been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 22-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456